DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 32, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with William Nuttle (Reg. No 42,943) on 5/13/2022.

The application has been amended as follows:

Claim 21. (Currently Amended) A method of fabricating a split gate memory device, comprising:
forming a first dielectric layer and a memory gate layer over at least a first region of a substrate; forming a cap layer over the memory gate layer; patterning the cap, memory gate, and first dielectric layers to form a memory gate stack forming a second dielectric layer over the memory gate stack; forming a select gate layer overlying the second dielectric layer; patterning the select gate layer such that only a single select gate stack is formed adjacent to the memory gate stack; forming doped regions within the substrate adjacent to the memory gate stack and the select gate stack, respectively; and removing the cap layer from the memory gate stack, wherein forming the select gate stack comprises forming the select gate stack to comprise a planar top surface parallel to a surface of the substrate.

claim 41 (cancelled).

Claim 42. (Currently Amended) The method of claim 21, wherein forming the memory gate stack comprises forming the memory gate stack to comprise a planar top surface parallel to a surface of the substrate.

Allowable Subject Matter

Claims 21-32 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “forming a select gate layer overlying the second dielectric layer; patterning the select gate layer such that only a single select gate stack is formed adjacent to the memory gate stack; forming doped regions within the substrate adjacent to the memory gate stack and the select gate stack, respectively; and removing the cap layer from the memory gate stack, wherein forming the select gate stack comprises forming the select gate stack to comprise a planar top surface parallel to a surface of the substrate”, with combination of remaining features, as recited in claim 21.

Kim et al (US 2005/0104229 A1) discloses the conductive layer 512 is patterned to form gate electrodes 514 aligned with the cell charge storage layer pattern 504a. The gate electrodes 514 may be control gate electrodes of the flash memory device. More specifically, a gate photoresist layer is formed on the conductive layer 512. Next, a gate align key of a gate photomask is directly aligned with the charge storage layer align key. As described above, the charge storage layer align trench 508b constituting the charge storage layer align key is self aligned with the align charge storage layer pattern 504b, and the align charge storage layer pattern 504b can be simultaneously formed with the cell charge storage layer pattern 504a. Therefore, a gate electrode image on the photomask may be directly aligned with the cell charge storage layer pattern 504a (Fig [8-9], Para [0036]).

However, Kim fails to disclose would not have rendered obvious the above-quoted features recited in claim 21.

Claims 22-32 and 42 are allowed as those inherit the allowable subject matter from clam 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898